Blandeord, Justice.
The first three grounds of the motion for a new trial in this case, that the verdict is contrary to law, to the evidence, etc., we think are not well-taken.
It is further alleged as error that the court charged the jury that “if the defendant failed to deliver it (the trunk) and undertook to deposit it in its warehouse, the liability of the railroad would be that of a warehouseman, and they would be bound to use ordinary diligence in taking care of it; and if they failed, the plaintiff would be entitled to recover.” We think this charge was correct. ■ Whether the company delivered the trunk to the plaintiff’, or to its own agent to be deposited in its warehouse, was a question of fact to be determined by the jury, and the court left that question fairly to the jury to determine. If the trunk had been delivered to the plaintiff, then the company would not have been liable for its loss ; the station-agent, under such circumstances, would have been her agent, and she would have to look to such agent in the case of loss; but if the company did not deliver the trunk to her., but to its own agent, then the company would be liable as a warehouseman for ordinary care and diligence in taking charge of it. We think this was a question of fact to be submitted to the jury, and that it was properly sub*329mittecl under the charge of the court. Therefore we see no error in the refusal of the court to grant a new trial. Judgment affirmed.